DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Applicant’s election of without traverse of Group III (drawn to a method of treating an inflammatory disease) in the Response filed on March 12, 2021 is acknowledged.

	Claims 1-31 have been canceled.
	Claims 32 and 33 are pending and currently under consideration.

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



4.	Claims 32 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,470,318 (the ‘318 Patent, reference on IDS). 

Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the claims in the ‘318 Patent are drawn to method of treating inflammatory disease or method of inhibiting inflammation, respectively, by administering the same or nearly the same modified IVIG with increased alpha-(2, 6) sialic acid in the N-linked glycans. It is reasonable to conclude that the same patient is being administered the same active agent, namely IVIG or Fc from IVIG modified to increase  alpha-(2, 6) sialic acid  content by the same mode of administration in the same amount in both the instant claims and the claims in the ‘318 Patent.   As such the claims in the ‘318 Patent would anticipate the instant invention. 

5.	The closest prior art Optelten et al. (US 2005/0181359, reference on IDS) teaches method of producing glycoprotein such as monoclonal antibodies in host cells engineered to express α 2,6 sialyltransferase (e.g. see paragraph [0115] and Example 16 on page 24).  The prior art does not teach IVIG with increased α 2,6 sialic acid content and its use in a method of inhibiting inflammation.  The non-Patent literature Kaneko et al. (Science 2006, Aug 4;313:670-673, reference on IDS filed on May 16, 2013)  does not teach that only α 2,6 sialic acid enriched IVIG Fc has the ability to inhibit inflammation when administered to mice and α 2, 3 sialylated IVIG Fc does not have anti-inflammatory activity.  Further, Kaneko et al. is published less than one year from the effective filing date of the instant application by the same three inventors listed in the instant application.  Thus, Kaneko et al. is not a prior art because it is published less than a year from the instant effective filing date and not done by another.


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142.  The examiner can normally be reached on Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644